Title: To Thomas Jefferson from George Clinton, 29 July 1801
From: Clinton, George
To: Jefferson, Thomas


               
                  Dear Sir
                  Albany 29th. July 1801
               
               Mrs: Tudor intending to pass through the City of Washington on her way to the Springs in Berkeley County Virginia permit me to recommend her to your Friendly Notice and Attention—She is the Wife of Judge Tudor of Boston a Gentleman of much respectabillity and steady adherent to the virtuous Principles of our Revolution & his good Lady possesses the same Sentiment in an immenent Degree—She will be accompanied by one of her sons, a well informed young Gentleman and of excellent Character. As a lady is concerned I flatter myself you will pardon this Liberty  Your’s sincerely,
               
                  
                     Geo: Clinton
                  
               
            